182 F.2d 942
Linton ALVIN, Petitioner,v.WARDEN OF STATE PRISON OF SOUTHERN MICHIGAN, Respondent.
No. 11177.
United States Court of Appeals Sixth Circuit.
June 1, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Arthur F. Lederle, Judge.
Linton Alvin, in pro. per.
Stephen J. Roth, Atty. Gen., Edmund E. Shepherd, Solicitor General, Lansing, Mich., for respondent.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the appeal of petitioner from an order of the United States District Court for the Eastern District of Michigan, Southern Division, denying and dismissing a petition for a writ of habeas corpus, and upon the examination of the transcript of the record, and upon consideration of the brief of petitioner filed in said appeal, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the order of the District Court dismissing and denying the petition for a writ of habeas corpus be and the same is hereby affirmed, in accordance with the reasons set forth in such order.